--------------------------------------------------------------------------------

Exhibit 10.145


STOCK OPTION AGREEMENT
COVISINT CORPORATION
2009 LONG TERM INCENTIVE PLAN
AMENDMENT NO. 1
 

--------------------------------------------------------------------------------



Pursuant to Sections 10.6 and Section 10.7 of the 2009 Long Term Incentive Plan
(the “Plan”) of Covisint Corporation (the “Company”), «firstname» «lastname»
(the “Option Holder”), by delivering and not withdrawing the Option Holder’s
consent to amend each of the Option Holder’s outstanding Stock Option Agreements
issued under the Plan before the Expiration Time (as defined in the Offer to
Amend Stock Option Agreements to Comply with Code Section 409A and Other
Changes, dated November 28, 2012), the Board of Directors of the Company (the
“Board”) hereby agrees to amend each of the Option Holder’s outstanding Stock
Option Agreements issued under the Plan as follows:


I. Section 1 of the Stock Option Agreement is amended in its entirety to read as
follows:


1.            Exercise Schedule. Subject to the terms contained in this
Agreement and in the Plan, your Option shall become 100% Vested on the closing
of the Initial Public Offering and you may exercise the Option to purchase the
shares of the Company according to the following schedule (“Option Exercise
Schedule”) (unless a portion or all of the following Exercise Schedule is
accelerated pursuant to Section 5(a), (c) or (d)):


 
·
40% of your Option shall be exercisable beginning on January 1 and ending
December 31 of the first calendar year immediately following the calendar year
in which the closing of the Company’s Initial Public Offering occurs (“First
Exercise Period”);



 
·
30% of your Option shall be exercisable beginning on January 1 and ending
December 31 of the second calendar year following the calendar year in which the
closing of the Company’s Initial Public Offering occurs (“Second Exercise
Period”); and



 
·
30% of your Option shall be exercisable beginning on January 1 and ending
December 31 of the third calendar year following the calendar year in which the
closing of the Company’s Initial Public Offering occurs (“Third Exercise
Period”).



The First Exercise Period, Second Exercise Period and Third Exercise Period
shall be generally referred to as the “Exercise Period.” The Company must
receive confirmation from E*TRADE that you have exercised your Option (“Notice
of Exercise”) on or before December 31 of the applicable Exercise Period in
order for such portion of your Option to be deemed exercised during such
Exercise Period. If you fail to exercise the designated portion of your Option
pursuant to the time periods detailed above, such designated portion shall be
deemed forfeited at 11:59PM Eastern Time on December 31st of the respective
Exercise Period and shall no longer be available for exercise. For example, if
you fail to exercise some or all of the 40% portion of your Option during the
First Exercise Period, such portion shall be forfeited and no longer exercisable
at 11:59PM Eastern Time on December 31st of the First Exercise Period.

 
 

--------------------------------------------------------------------------------

 

In all cases under this Agreement, following the Company’s receipt of your
Notice of Exercise, your shares under the Option shall be settled within five
days following the Company’s receipt of the Notice of Exercise. It is your
responsibility to follow up with the Company to confirm that the Company has
received your Notice of Exercise. The Company is not responsible for any lost or
misdirected notifications of your Notice of Exercise.


II. Section 4 of the Stock Option Agreement is amended in its entirety to read
as follows:


4.            Change in Control. Subject to Section 9.2(b) of the Plan, upon a
Change in Control of the Company, the Option shall immediately become fully
vested and 100% exercisable (to the extent not otherwise forfeited or expired
pursuant to this Agreement) on the date of a Change in Control and remain
exercisable until the later of: (i) 85 days following the date of a Change in
Control or (ii) December 27th of the calendar year in which the Change in
Control occurs ((i) and (ii) are collectively referred to as the “Change in
Control Exercise Period”); provided that, notwithstanding the Change in Control
Exercise Period, the Option shall no longer be exercisable after the Expiration
Date. For purposes of this Section 4, an event shall constitute a Change in
Control only to the extent it also satisfies the requirements of a “change in
ownership of a corporation,” “change in effective control of a corporation,” or
a “change in ownership of a substantial portion of a corporation’s assets” as
defined under Section 409A of the Code and the regulations thereunder
(collectively referred to as “Section 409A”). If you die during the Change in
Control Exercise Period or, if earlier, prior to the Expiration Date, your legal
representative or the person or persons to whom your rights shall pass by will
or by the laws of descent and distribution shall have the right to exercise your
vested Option until the expiration of the Change in Control Exercise Period or,
if earlier, the Expiration Date. The Company must receive the Notice of Exercise
before the expiration of the Change in Control Exercise Period or, if earlier,
by the Expiration Date, in order for you to be considered to have exercised your
Option under this Section 4. Your Option shall be forfeited and no longer
exercisable upon the close of business on the dates specified in the preceding
sentence.


III. Section 5 of the Stock Option Agreement is amended in its entirety to read
as follows:


5.            Termination of Employment.


(a)            (i) If your employment is terminated by your employer without
Cause (so long as such termination constitutes a “separation from service” under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. Section 1.409A-1(h)), 100%
of your vested Option that was not otherwise forfeited or expired pursuant to
this Agreement shall be immediately exercisable until the later of: (A) 85 days
following the date of such termination or (B) December 27th of the calendar year
in which such termination occurs ((A) and (B) are collectively referred to as
the “Involuntary Termination Exercise Period”); provided that, notwithstanding
the Involuntary Termination Exercise Period, the Option shall no longer be
exercisable after the Expiration Date. If you die during the Involuntary
Termination Exercise Period or, if earlier, prior to the Expiration Date, your
legal representative or the person or persons to whom your rights shall pass by
will or by the laws of descent and distribution shall have the right to exercise
your vested Option until the expiration of the Involuntary Termination Exercise
Period or, if earlier, the Expiration Date. The Company must receive the Notice
of Exercise before the expiration of the Involuntary Termination Exercise Period
or, if earlier, by the Expiration Date, in order for your Option to be deemed
exercised under this Section 5(a)(i). Your Option shall be forfeited and no
longer exercisable upon the close of business on the dates specified in the
preceding sentence.

 
 

--------------------------------------------------------------------------------

 

(ii) If you voluntarily terminate employment with your employer (so long as such
termination constitutes a “separation from service” under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. Section 1.409A-1(h)), you may
exercise only that portion of your vested Option that is exercisable during the
calendar year in which you terminate, according to the Option Exercise Schedule
described in Section 1 of this Agreement until the later of: (A) 85 days
following the date of such termination or (B) December 27th of the calendar year
in which such termination occurs ((A) and (B) are collectively referred to as
the “Voluntary Termination Exercise Period”); provided that, notwithstanding the
Voluntary Termination Exercise Period, the Option shall no longer be exercisable
after the Expiration Date. If you die during the Voluntary Termination Exercise
Period or, if earlier, prior to the Expiration Date, your legal representative
or the person or persons to whom your rights shall pass by will or by the laws
of descent and distribution shall have the right to exercise such portion of
your vested Option until the expiration of the Voluntary Termination Exercise
Period or, if earlier, the Expiration Date. The Company must receive the Notice
of Exercise before the expiration of the Voluntary Termination Exercise Period
or, if earlier, by the Expiration Date, in order for your Option to be deemed
exercised under this Section 5(a)(ii). Your Option shall be forfeited and no
longer exercisable upon the close of business on the dates specified in the
preceding sentence.


(b)            If your employment is terminated by your employer with Cause,
this Option shall terminate and shall not be exercisable by you after such
termination. Termination for “Cause” means termination for (1) continued failure
to make a good faith effort to perform your duties, (2) any willful act or
omission that you knew or should have known would injure the Company, its Parent
or any of its Subsidiaries, (3) fraud, (4) dishonesty, (5) commission of a
felony, or violation of any law relating to your employment, (6) failure to
devote substantially full time to your employment duties (except because of
illness or Disability), (7) insubordination, (8) an act or omission that is
contrary to the direction of your supervisor, if such direction relates to your
duties to the Company, its Parent or any of its Subsidiaries that are reasonably
performable, or (9) violation of the applicable Code of Conduct.


(c)            If your employment terminates by reason of your death, 100% of
your vested Option that was not otherwise forfeited or expired pursuant to this
Agreement shall be immediately exercisable by your legal representative or the
person(s) to whom your rights shall pass by will or by the laws of descent and
distribution until the later of: (i) 85 days following the date of your death or
(ii) December 27th of the calendar year in which you die ((i) and (ii) are
collectively referred to as the “Estate’s Exercise Period”) provided that,
notwithstanding the Estate’s Exercise Period, the Option shall no longer be
exercisable after the Expiration Date. The Company must receive the Notice of
Exercise before the expiration of the Estate’s Exercise Period or, if earlier,
by the Expiration Date, in order for your Option to be deemed exercised under
this Section 5(c). Your Option shall be forfeited and no longer exercisable upon
the close of business on the dates specified in the preceding sentence.


(d)            If your employment terminates by reason of your Disability, 100%
of your vested Option that was not otherwise forfeited or expired pursuant to
this Agreement shall be immediately exercisable by you until the later of: (i)
85 days following the date of your termination or (ii) December 27th of the
calendar year in which such termination occurs ((i) and (ii) are collectively
referred to as the “Disability Exercise Period”); provided that, notwithstanding
the Disability Exercise Period, the Option shall no longer be exercisable after
the Expiration Date. For purposes of this Agreement, you shall be deemed to be
“Disabled” and to have a “Disability” if you are permanently and totally
disabled as a result of a physical or mental disability (within the meaning of
Section 22(e) of the Internal Revenue Code), as determined by a medical doctor
satisfactory to the Committee. If you die during the Disability Exercise Period
or, if earlier, prior to the Expiration Date, your legal representative or the
person or persons to whom your rights shall pass by will or by the laws of
descent and distribution shall have the right to exercise your vested Option
until the expiration of the Disability Exercise Period or, if earlier, the
Expiration Date. The Company must receive your Notice of Exercise before the
expiration of the Disability Exercise Period or, if earlier, by the Expiration
Date following the date of your termination due to Disability in order for your
Option to be deemed exercised under this Section 5(d). Your Option shall be
forfeited and no longer exercisable upon the close of business on the dates
specified in the preceding sentence.

 
 

--------------------------------------------------------------------------------

 

IV. A new Section 13 shall be included in the Stock Option Agreement to read as
follows:


Section 409A.


(a)            It is intended that the payments provided under this Agreement
shall be in compliance with Section 409A, and the terms of this Agreement are to
be interpreted and construed accordingly. The exercise periods described in
Sections 4 and 5 of this Agreement shall run off the earliest of the events
described in Sections 4 and 5 to occur and the exercise periods shall not be
extended due to an intervening event. For example, if there is a Change in
Control and a subsequent termination of your employment by the Company without
Cause, the exercise period for the Change in Control will be the controlling
exercise period and the exercise period for a termination of employment without
Cause under Section 5(a)(i) will be disregarded. If the exercise periods
described in Sections 4 and 5 of this Agreement or the Delayed Exercise Period
(defined in Section 13(b)) begin in one taxable year and end in the subsequent
tax year, to the extent required under Section 409A, any exercise of your Option
shall be made in the subsequent tax year. Neither the Company nor you shall have
the right to accelerate or defer the delivery of any payments under this
Agreement except to the extent specifically permitted by Section 409A.


(b)            If at the time your involuntary separation from service under
Section 5(a)(i) of this Agreement becomes effective, you are a “specified
employee” (as defined under Code Section 409A), to the extent then applicable,
the exercise period for your Option under Section 5(a)(i) shall be tolled until
the earlier of (i) the first business day of the first calendar month following
the six-month anniversary of the date when your separation from service becomes
effective, and (ii) the date of your death (Sections 13(i) and (ii) are
collectively referred to as the “Delayed Period”). On the earlier of (A) the
first business day of the first calendar month following the six-month
anniversary of the date your separation from service under Section 5(a)(i)
becomes effective, and (B) the date of your death, the exercise period shall
commence and your Option shall be exercisable until the later of (I) 85 days or
(II) December 27th of the calendar year in which the Delayed Period ends (the
“Delayed Exercise Period”); provided that, notwithstanding the Delayed Exercise
Period, the Option shall no longer be exercisable after the Expiration Date. If
you die during the Delayed Period, the Delayed Exercise Period or, if earlier,
prior to the Expiration Date, your legal representative or the person or persons
to whom your rights shall pass by will or by the laws of descent and
distribution shall have the right to exercise your vested Option until the
expiration of the Delayed Exercise Period or, if earlier, the Expiration Date.
The Company must receive the Notice of Exercise before the expiration of the
Delayed Exercise Period or, if earlier, by the Expiration Date, in order for
your Option to be deemed exercised under this Section 13(b). Your Option shall
be forfeited and no longer exercisable upon the close of business on the dates
specified in the preceding sentence.

 
 

--------------------------------------------------------------------------------

 

(c)            In the event that you incur additional tax and/or penalties under
Section 409A as a result of a violation of Section 409A under this Agreement,
the Company shall reimburse you for (1) the 20% additional income tax described
in Section 409A(a)(1)(B)(i)(II) of the Code (to the extent that you incur the
additional 20% additional income tax as a result of such a violation), (2) any
interest or penalties that are assessed, as described in Section
409A(a)(1)(B)(i)(I), and (3) any excise tax assessed by a state or local taxing
authority (to the extent you incur such excise tax) due to such Section 409A
violation under this Agreement (the amounts described in (c)(1), (c)(2), and
(c)(3) are collectively referred to as the “Section 409A Tax”). In addition, in
the event you are required to pay the Section 409A Tax, the Company shall make a
payment (the “Section 409A Gross-Up Payment”) to you such that the net amount
you retain, after paying any federal, state or local income tax or FICA/HI tax
on the Section 409A Gross-Up Payment, shall be equal to the Section 409A Tax.
The Company’s reimbursement with respect to your payment of the Section 409A Tax
and the Gross-Up Payment shall be payable to you after you submit documentation
acceptable to the Company that evidences that the Section 409A Tax was paid by
you. You must request reimbursement for the Section 409A Tax and payment of the
Gross-Up Payment no later than 60 days prior to December 31st of the calendar
year following the calendar year in which you paid the Section 409A Tax. Any
reimbursement and Gross-Up Payment shall be made no later than December 31st of
the calendar year following the calendar year in which you pay the Section 409A
Tax. You agree to notify the Company within five (5) days after receiving a
notice from the IRS or other taxing authority regarding a tax assessment with
respect to a violation of Section 409A under this Agreement. The Company shall
have the right to contest the Section 409A Tax and you agree to reasonably
cooperate with measures identified by the Company that are intended to mitigate
the Section 409A Tax.


This Amendment No. 1 is hereby adopted by the undersigned with respect to each
of the outstanding Stock Option Agreements issued under the Plan to the Option
Holder, effective December 31, 2012.



   
COVISINT CORPORATION
          Signature 1 [sig1.jpg]        
By:
Daniel S. Follis, Jr.
       
Its:
Secretary

 
 

--------------------------------------------------------------------------------